BeoodeN, J.,
concurring: I concur in the opinion of the Court. It seems to be conceded that the courts have power to rehear causes and to entertain motions for newly discovered evidence where a nickel’s worth of property was concerned, but that the same courts, under the same constitutional provision, are powerless and impotent where life is concerned. I concede further that we have many decisions and promulgated rules preventing the courts from entertaining motions for new trials for newly discovered evidence or petitions to rehear in criminal cases. All of these decisions and rules are directly in defiance of the Constitution and are judge-made in their entirety. If the Constitution is inadequate, then it should be changed in pursuance of the prescribed method and not by bare judicial decree.
Furthermore, if the courts have power to hear in misdemeanors, but no power to hear in capital felonies, then it is manifest that criminal procedure is more concerned with the mote than the beam.